Citation Nr: 1722581	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating prior to December 6, 2012, a rating in excess of 10 percent from December 6, 2012, to April 11, 2013, and a rating in excess of 60 percent thereafter for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1945 to August 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's noncompensable rating for bilateral hearing loss.  

In a rating decision dated in June 2013, the RO increased the rating for bilateral hearing loss to 10 percent, effective December 6, 2012.  

The Veteran testified before the undersigned in a December 2015 hearing.  A transcript has been associated with the claims file and reviewed.  

This matter was before the Board in February and December 2016, on which occasions it was remanded for additional development, including a VA examination to assess the current severity of the Veteran's bilateral hearing loss.  

The RO readjudicated the matter in a December 2016 rating decision and increased the rating for bilateral hearing loss to 60 percent, effective April 11, 2013.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, VA examinations dated in January 2013 and September 2016 indicate that the Veteran's hearing loss impacts his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of tinnitus was referred to the Agency of Original Jurisdiction (AOJ) in a February 2016 Board decision, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that audiograms performed at the North Chicago VA facility in August 2010, August 2011, April 2014, and April 2015 are not associated with the claims file.  See 10/21/2016, VBMS, CAPRI, pp. 42, 65, 97, 99.  Furthermore, the Veteran brought in a December 2015 audiogram to the VA facility from a private audiologist/ENT practice in Florida, which is also not associated with the claims file.  

Accordingly, on remand, the RO must obtain the August 2010, August 2011, April 2014, and April 2015 audiograms performed at the North Chicago VA facility and attempt to obtain the outstanding December 2015 private audiogram.  

In addition, entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In this case, the record reveals that the Veteran is a retired textile manufacturer.  See 03/31/2016, VBMS, CAPRI, p. 123.  It is unclear whether the reasons for retirement were medical in nature or the specifics of his job as a textile manufacturer.  VA examinations conducted in January 2013 and September 2016 indicate that his bilateral hearing loss impacts his ability to work.  During the September 2016 examination, the Veteran reported that he had extreme difficulty hearing in conversations and he cannot understand what others say even while wearing hearing aids.  Accordingly, the Board finds that a TDIU claim has been raised by the record in this case.  

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.   

The Veteran is currently service connected for two disabilities, including bilateral hearing loss, which is currently rated at 60 percent disabling, and his combined disability rating is only 60 percent; therefore, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical treatment for his bilateral hearing disability, including the December 2015 private audiogram, and furnish the appropriate authorization for the release of the medical records.  

If the Veteran fails to furnish the necessary release for private treatment records, he should be advised to obtain the records and submit them to VA.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.  

2.  Obtain and associate with the claims file the Veteran's complete VA medical records from August 2009 to present, including any and all Audiograms.  Of particular interest are the audiograms dated in August 2010, August 2011, April 2014, and April 2015.  Any negative search results must be noted in the claims file and communicated to the Veteran.  

3.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

4.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service, and notify the Veteran of such action.

5.  Lastly, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




